EXHIBIT 10.20

WisdomTree Investments, Inc.

245 Park Avenue, 35th Floor

New York, NY 10167

October 1, 2018

DELIVERY BY HAND

Mr. Luciano Siracusano III

Chief Investment Strategist

WisdomTree Investments, Inc.

Dear Luciano:

This letter confirms our agreement as set forth below concerning your employment
with WisdomTree Investments, Inc. and its subsidiaries (collectively,
“WisdomTree”).

1. You hereby resign your employment with WisdomTree, effective October 31,
2018.

2. For the purposes of the letter agreement (the “Executive Agreement”) dated as
of December 22, 2016 between you and WisdomTree Asset Management, Inc. (“WTAM”),
WTAM shall deem your employment to have ceased as a result of a termination by
WTAM that constitutes an Involuntary Termination (as defined in the Executive
Agreement).

3. The Executive Agreement shall be deemed amended as follows:

a. In Paragraph 7, “twelve months” shall be amended to read “eighteen months” in
the sentence describing COBRA insurance; and

b. Paragraph 3(b)(ii) shall be amended to read: “(ii) in the event of an
Involuntary Termination (as defined below) of your employment, (I) you shall be
entitled to accelerated vesting only with respect to the shares of Restricted
Stock, if any, that would have vested during the Post-Employment Period,
(II) vesting shall otherwise cease as of the Date of Termination, but your
non-vested shares of Restricted Stock will not be forfeited until the later of
(a) the last day of the Post-Employment Period and (b) April 30, 2020, and
(III) if a Change of Control occurs on or before the later of (a) the last day
of the Post-Employment Period and (b) April 30, 2020, you shall be entitled to
the same vesting with respect to the shares of Restricted Stock as you would
have if you had been employed on the date of the Change of Control.”



--------------------------------------------------------------------------------

Mr. Luciano Siracusano III

October 1, 2018

Page 2

 

4. Except as expressly amended above, the Executive Agreement remains unmodified
and in full force and effect.

It has been an extraordinary pleasure to have worked with you at WisdomTree
(including its earlier incarnations as Individual Investor Group and Index
Development Partners) and I wish you the very best of success in your next
endeavors.

 

Very truly yours,

/s/ Gregory Barton

Gregory Barton

 

AGREED

/s/ Luciano Siracusano III

Luciano Siracusano III